Citation Nr: 1216308	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral patellofemoral syndrome.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as nerve damage to the arms and hands.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for nerve damage to the legs.

5.  Entitlement to service connection for degenerative arthritis of the hips.

6.  Service connection for a prostate condition.

7.  Service connection for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Lauren Murphy - Agent


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The evidence of record fails to make it at least as likely as not that the Veteran's current bilateral knee disabilities either began during or were otherwise caused by his military service.

2.  The evidence of record fails to relate the Veteran's bilateral carpal tunnel syndrome to his military service, to include any exposures therein.

3.  The evidence of record establishes that the Veteran's tinnitus began during his military service and has continued since that time.

4.  The evidence fails to establish the presence of nerve disability in the Veteran's lower extremities at any time during the course of his appeal.

5.  The evidence fails to establish that the arthritis in the Veteran's hips was caused by either his military service or by a service connected disability.

6.  The evidence fails to establish that the Veteran has a disability of the prostate.

7.  The evidence fails to establish that the Veteran's erectile dysfunction was caused by either his military service or by a service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral patellofemoral syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for bilateral carpal tunnel syndrome, claimed as nerve damage to the arms and hands, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Criteria for service connection for nerve damage to bilateral legs have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Criteria for service connection for degenerative arthritis of bilateral hips have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Criteria for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes.  See  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  It is noted that the Veteran, in this case, is confirmed to have had the requisite service in the Republic of Vietnam.

The exclusive list of diseases which are covered by this presumption are: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Bilateral Knee Disability

The Veteran is seeking service connection for a bilateral knee disability, as he believes that his current knee disabilities are the result of his time in military service. 

Service treatment records reveal that in January 1967, the Veteran presented for treatment, complaining that his knees were locking in place after walking for a distance.  An examination was negative and x-rays were normal. The Veteran was referred for an orthopedic appointment at which he was diagnosed with moderate bilateral chondromalacia that was greater in the left knee.  He was returned to full duty with instructions to do leg exercises.  Following this treatment, no additional knee complaints are of record while the Veteran was in service, and at his separation physical in June 1968, his lower extremities were found to be normal.

No evidence of any knee problems is of record from the time of the Veteran's separation from service in 1968 to his initial claim for service connection which was received in October 2008, which is taken as evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Veteran explained that he went to the doctor fewer than 10 times in the approximately 40 years after service, opting to take Advil for any pain he experienced.  However, the fact remains that there is no evidence of any knee problems that is of record for approximately four decades after service and the only evidence linking the Veteran's current knee disabilities to his military service are his own recollections and suggestions which were provided in conjunction with a claim for disability benefits.

It is true that service connection may be established by competent and credible lay testimony showing continuity of symptomatology.  Continuity of symptomatology is established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

Furthermore, lay testimony can be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating a claim, the Board must assess not only competency of a veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran has suggested that his knee problems began in service.  For example, in June 2009, he asserted that since leaving the Marines in 1968 he had always experienced pain in his hips and knees, which he just assumed was from work (he worked as a packer for a moving company following service).  In a second statement in June 2009, he contended that his joint pain was the result of the immense strain put on his body during service.  

However, reviewing the entirety of his statements reveals some inconsistency as to the onset of his knee problems.  For example, in December 2008, the Veteran reported having experienced joint pain since he was 24 years old (he was discharged from service at 21 years of age); conversely, at a psychiatric examination in May 2009, he reported experiencing joint pain since he was 28 or 29.  

Similarly, at a muscles examination in May 2009, he reported knee and hip pain for approximately 20 years; but in June 2009, he reported having experienced knee and hip pain since 1968 when he was discharged.  

The Board recognizes that the Veteran is attempting to recall a timeframe that occurred many decades earlier, and the Board acknowledges that this is difficult.  However, the Board is charged with analyzing the probative value of the evidence that has been presented, and given the wide variance in dates reported, the Board simply does not find that the Veteran's statements regarding the onset of his knee symptoms to be sufficiently credible to establish that his current knee disabilities began in service and have continued to the present time, undermining all claims before the Board as it indicates the Veteran is an inaccurate historian. 

Moreover, even if the Veteran's statements were considered to be credible, such that it was accepted that the Veteran had knee pain since service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

This is relevant, as the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's statements are insufficient to establish that he had an actual knee disability that continued from his time in service to the present day.
 
Nevertheless, given the Veteran's reported symptoms, he was provided with a VA examination in July 2009.  At the examination, the Veteran reported experiencing pain in his knees with long periods of standing or sitting, or with stairs.  On examination, he had diminished range of motion in both knees, but no instability, and the examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  

In September 2009, after reviewing the Veteran's claims file, the examiner provided an addendum to his examination report.  He noted that the Veteran had a single documented episode of knee problems in his service treatment records, but found that it was less likely than not that the Veteran's current knee disabilities were related to that complaint.  Rather, the examiner found that it was more likely that the bilateral patellofemoral syndrome was related to the chronic degenerative changes as a result of aging, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition for developing such a condition. 

As noted, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as determining whether his current knee disabilities were related to his time in military service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He was provided with a medical opinion, but the examiner unfortunately found that it was less likely than not that the Veteran's current knee problems either began during or were otherwise caused by his military service.  The examiner was aware of the Veteran's knee complaint in service and of his reports of pain after service, and he supported his opinion with a reasoned rationale.  As such, the medical opinion is considered to be extremely probative.

Unfortunately, given this conclusion, the evidence is squarely against service connection, and the Veteran's claim is therefore denied.
 
Carpal tunnel syndrome, claimed as nerve damage to the arms and hands

In October 2008, the Veteran filed a claim for nerve damage in his hands, explaining in December 2008 that his hands constantly went to sleep whether he was working or not.  In June 2009, he wrote that his arms and hands were almost always asleep or tingling.  At a VA examination in July 2009, the Veteran reported experiencing pain and numbness in his arms and hands for 15-16 years, which had worsened in the previous two years.  He stated that the symptoms occurred daily and were reportedly severe in nature.  Based on testing, the Veteran was diagnosed with bilateral carpal tunnel syndrome that the examiner found was unrelated to any shoulder problems.

As such, the evidence confirms that the Veteran currently has a nerve disability, carpal tunnel syndrome, in his hands bilaterally.  The issue then becomes whether the carpal tunnel syndrome is the result of the Veteran's military service.  

Unfortunately, there is no competent evidence that suggests that such a disability either began during or was otherwise caused by the Veteran's military service.  Service treatment records do not describe any nerve problems while the Veteran was in service, and his separation physical makes no mention of any nerve problems, finding the Veteran's upper extremities to be normal.

Following service, there is no medical treatment record or statement suggesting the presence of any nerve problem for approximately 40 years, until the Veteran filed for service connection in October 2008.  This lack of any treatment, while not dispositive, is taken as evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

The Veteran filed for service connection in 2008, referring VA to his service treatment records, but as mentioned, there is no indication of any nerve problems in service.

In June 2009, the Veteran alleged that he had experienced tingling in his arms and hands for the past 40 years, which had worsened in the previous ten years.  He was provided with a VA examination, a month later, but at that examination, he reported that the tingling in his hands had only been present for 15-16 years, worsening in the previous two years.  

The Veteran is competent to report symptoms such numbness or tingling in his hands, as these are symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, once again, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran has given multiple statements regarding the onset of the tingling in his hands.  However, these statements have asserted onsets of problems which differ by a matter of decades (again, the Veteran has provided factual evidence that supports the conclusion that the Veteran is an inaccurate historian, providing evidence against all claims before the Board).  As described above with regard to his knee claim, the Veteran voiced similar inconsistencies in trying to date the onset of his knee symptoms.  Once again, the Board recognizes the difficulty of recalling when longstanding symptoms actually began; however, given the wide variance in dates reported, the Board simply does not find that the Veteran's statements as to the onset of his carpal tunnel syndrome are sufficiently credible to establish that he developed carpal tunnel syndrome while he was in service.  Therefore, his statements are insufficient to establish continuity of symptomatology.
 
Given that continuity of symptomatology has not been established, a medical opinion would be necessary to link the current disability to the Veteran's time in service.  However, here, no medical opinion has even suggested that the Veteran's carpal tunnel syndrome either began during or was otherwise caused by his military service. 

The Board acknowledges that service connection may be granted for certain diseases based on the Veteran's presumed herbicide exposure during service.  However, carpal tunnel syndrome is not a disease which has been presumptively linked to herbicide exposure.  Therefore, service connection is not available on a presumptive basis.

As such, the evidence of record fails to link the Veteran's carpal tunnel syndrome to either his military service or to a service connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

Tinnitus

The Veteran contends that he has tinnitus as the result of military noise exposure.  

The Veteran's MOS in service was as a machine gunner (per his DD-214), the Veteran has also written several statements, which are described below, explaining the extent of his military noise exposure.  As such, it is clear from the record that the Veteran had military noise exposure.  See 38 U.S.C.A. § 1154(a).

At a VA examination in July 2009, a diagnosis of tinnitus was confirmed.  As such, the issue becomes whether the Veteran's tinnitus either began during or was otherwise caused by his military service. 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In December 2008, the Veteran stated that he had joint pain since he was 24 years old, he had always had a hard time sleeping, and he had experienced ringing in his ears.

At his VA examination in July 2009, the Veteran explained that his tinnitus began December 18, 1965, after an explosion during Operation Harvest Moon.  He stated that the tinnitus was constant.  In an addendum to the examination report, the examiner stated that she was unable to resolve whether the tinnitus began during service, without resorting to speculation. 

Then, in November 2009, the Veteran wrote that on December 18, 1965 with the 7th Marines, he took part in Operation Harvest Moon, which he noted was just one day out of the 300 plus days he spent in Vietnam.  He reported that the artillery was landing 60-70 yards from his position, and he stated that he fired more than 1,000 rounds from his M-60.  He recalled it being so loud that he could hardly hear and that for days afterward he had a loud buzz in both of his ears.  He reported going to sick call on several occasions, but being told that the ringing was caused by the concussion of the artillery and that in time it would go away.  The Veteran asserted that it unfortunately never went away.

Ringing in the ears is something the Veteran is competent to report, as it is a symptom that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board must assess the credibility of the Veteran's testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board has not found any reason to doubt the veracity of the Veteran's statements.  He has consistently reported that the ringing began following an intense battle during Operation Harvest Moon, and internet reports suggest that this was one hellacious battle.  Moreover, no evidence has been submitted to refute the Veteran's contention that his tinnitus began in service and has not ever gone away.

As such, the Board finds that the Veteran's statements are sufficiently credible to establish that his tinnitus began while he was still on active duty and that it has continued to the present day.  Thus, a medical opinion of record is not needed to connect the current disability to service, and further discussion is not warranted.

The Board acknowledges that the VA examiner at the July 2009 VA examination did not provide an opinion as to the etiology of the Veteran's tinnitus, reasoning that it was too speculative to do so.  However, as explained, the Veteran's testimony is sufficient in this case to provide the continuity of his disability since service, notwithstanding the problems with his recollections, cited above.
 
As such, the Board concludes that the evidence for and against the Veteran's claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  Accordingly, service connection for tinnitus is granted.



Nerve damage to bilateral legs

In October 2008, the Veteran filed a claim for nerve damage in his bilateral legs and referred VA to his service treatment records.  Unfortunately, no complaints of lower extremity nerve problems are listed in the Veteran's service treatment records, and his lower extremities were found to be normal at his separation physical.  Moreover, no medical evidence is of record establishing the actual presence of a nerve problem in the Veteran's lower extremities.  In fact, at a VA examination in July 2009, neither peripheral neuropathy nor neuropathy was found in the Veteran's lower extremities.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report symptoms such as pain and numbness in his lower extremities.  However, he is not competent (meaning medical trained) to provide a complex medical diagnosis, such as diagnosing a neurological disability of the lower extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his statements are insufficient to establish that he has a neurologic disability of the lower extremities. 

As noted, the Veteran is competent to report certain symptoms such as lower extremity pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran was provided with a VA examination to investigate his allegations, but, as noted, no neurologic disability was diagnosed.

As such, the Board finds that evidence of a neurologic disability of the lower extremities has not been presented at any point during the course of the Veteran's appeal; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
As such, a basis upon which to grant service connection for a neurologic disability of the lower extremities has not been found, and the Veteran's claim is accordingly denied.

Degenerative arthritis of bilateral hips

In October 2008, the Veteran filed a claim for arthritis in his hips and referred VA to his service treatment records.

Service treatment records were reviewed, but there is no record of any hip complaints being voiced while the Veteran was in service, and his lower extremities were found to be normal at his separation physical.  Following service, no evidence of any hip problems was presented for approximately four decades.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In December 2008, the Veteran stated that he could only work 2-3 days per week because of pain in his hips and legs.  At a VA examination in May 2009, he complained of pain in his hips bilaterally.  The examiner noted that the Veteran worked for a trucking company, packing goods to be moved, which the examiner suggested was an aggressive job.  The Veteran indicated that he had experienced discomfort in his hips and knees for approximately 20 years.  However, 20 years prior to 2009 is 1989, which is still more than 20 years after the Veteran was discharged from active duty.

At a psychiatric VA examination in May 2009, the Veteran asserted that he had began experiencing joint pain when he was 28 or 29 years old and that the pain had continued since that time, progressively worsening.  In June 2009, the Veteran wrote that he had a hard time standing for any period of time on account of hip pain.  He asserted that since leaving the Marines in 1968, he had always experienced pain in his hips and knees, which he just assumed was from work.  In a separate statement, he stated that he believed that the joint pain he was experiencing was a direct result of the immense strain that was placed on his body in service while in Vietnam.

The Veteran's claims file is void of any diagnosis of a hip disability.  Once again, lay testimony can be sufficient to establish continuity of symptomatology, but as with several of the other disabilities discussed above, the Veteran's statements as to the onset of his hip pain have varied too much to conclude that they establish that hip problems began during the Veteran's time in service, particularly in light of the fact that no hip problems were identified by the Veteran's separation physical.

Having reviewed the Veteran's claims file, the evidence of record fails to link a hip disability to the Veteran's time in service, and the criteria for service connection have not been met.  As such, the Veteran's claim is denied.

Prostate condition

In June 2009, the Veteran reported experiencing prostate problems for 10 years.  However, there is no medical evidence showing that he has ever actually been diagnosed with a disability of the prostate, to include prostate cancer; and the mere exposure to Agent Orange alone does not create a permanent disability for which compensation may be granted. 

As noted, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  However, while prostate cancer is among the exclusive list of diseases which are presumptively linked to herbicide exposure, the evidence does not actually show that the Veteran has experienced prostate cancer.  Rather, he has claimed a "prostate condition".  It is unclear what prostate problems the Veteran has been experiencing, but he has not actually identified any diagnosed disability of the prostate, or described any symptoms which he believes are manifestations of a disease of the prostate.

Service treatment records and VA treatment records and examination reports have been reviewed, but they do not describe any prostate problems.
 
As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Diagnosing a disability of the prostate is not something that is readily observable by a person's senses, and it is therefore considered to be a complex medical question.  Unfortunately, as noted, the Veteran has not described any of the symptoms which he believes constitute a prostate disability, and he has not described receiving any treatment for a prostate condition.

As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported prostate disability at any time during the course of his claim; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a prostate condition is denied.
   
Erectile dysfunction

In December 2008, the Veteran stated that he had erectile dysfunction, but he was unsure whether it was prostate related.  In June 2009, he reported having experienced prostate problems for the previous ten years, asserting that he now had no erection. 

Service treatment records were reviewed, but there was no indication of any erectile problems while in service.  Moreover, no evidence has been submitted showing evidence of erectile problems for a number of years after service, and no medical opinion of record has been presented either diagnosing the Veteran with erectile dysfunction or suggesting any relationship between erectile dysfunction and his military service.  

As noted above, erectile dysfunction is not a disability which is presumptively linked to herbicide exposure.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in November 2008, January 2009 and April 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have the Veteran's service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  While no medical opinion was provided with regard to the Veteran's carpal tunnel syndrome of the bilateral hands, competent and credible evidence has not been presented even suggesting that the Veteran's currently diagnosed carpal tunnel syndrome might have been related to his time in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, no medical evidence of either a prostate condition or erectile dysfunction has been presented, nor any evidence suggesting that either condition was caused by either the Veteran's military service or by a service connected disability, as such no duty to provide an examination was triggered with regard to either condition.  With regard to the Veteran's claims of hip problems, there was no finding of any hip problem in service, and no credible evidence of a hip problem for many years after service, and the credible evidence of record does not suggest that such a condition even might have been related to the Veteran's time in service, so as to trigger the duty to provide an examination.  With regard to the Veteran's statements, the finding that the Veteran is an inaccurate historian of his disabilities only provides factual evidence against a finding that a VA examination should be undertaken regarding all claims. 

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for bilateral patellofemoral syndrome is denied.

Service connection for bilateral carpal tunnel syndrome, claimed as nerve damage to the arms and hands, is denied.

Service connection for tinnitus is granted.

Service connection for nerve damage to bilateral legs is denied.

Service connection for degenerative arthritis of bilateral hips is denied.

Service connection for prostate condition is denied.

Service connection for erectile dysfunction is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


